In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

*************************
KIMBERLY CARTER, on behalf of her            *
minor child, JOSSELYN KISH, a minor,         * No: 13-633V
                                             * Special Master Christian J. Moran
                  Petitioner,                *
                                             *
v.                                           * Filed: September 21, 2015
                                             *
SECRETARY OF HEALTH                          * Attorneys’ fees and costs; award
AND HUMAN SERVICES,                          * in the amount to which respondent
                                             * does not object.
                                             *
                  Respondent.                *
*************************
Andrew D. Downing, Van Cott & Talamante, PLLC, Phoenix, AZ, for petitioner;
Ryan D. Pyles, United States Dep’t of Justice, Washington, DC, for respondent.

               UNPUBLISHED DECISION ON FEES AND COSTS1

       On September 8, 2015, respondent filed a stipulation of fact concerning final
attorneys’ fees and costs in the above-captioned matter. Previously, petitioner
submitted a draft application for attorneys’ fees and costs to respondent for review.
Upon review of petitioner’s application, respondent raised objections to certain
items. Based on subsequent discussions, petitioner amended her application to
request $26,525.00, an amount to which respondent does not object. The Court
awards this amount.

      On September 3, 2013, Kimberly Carter filed a petition for compensation on
behalf of her minor child, Josselyn Kish, alleging that the measles-mumps-rubella
(“MMR”) and/or a varicella, which Josselyn received on January 17, 2011, caused

       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this ruling on its website. Pursuant to Vaccine Rule 18(b), the
parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
her to suffer from a permanent degradation in her immune system and an
aggravation of her immune disorder. The information in the record, however, did
not show entitlement to an award under the Program. Decision, issued August 19,
2015.

       Even though compensation was denied, a petitioner who brings her petition
in good faith and who has a reasonable basis for the petition may be awarded
attorneys’ fees and costs. See 42 U.S.C. § 300aa–15(e)(1). Here, counsel for
petitioner gathered medical records and obtained reports from experts, and moved
for a decision on the record when further investigation revealed that petitioner was
unlikely to prove her case. Thus, because petitioner’s counsel acted in good faith
and because there was a reasonable basis for proceeding, petitioner is eligible for
an award of attorneys’ fees and costs. Respondent does not contend that petitioner
failed to satisfy these criteria.

      Petitioner seeks a total of $26,525.00 in attorneys’ fees and costs for her
counsel. Additionally, in compliance with General Order No. 9, petitioner
represents that she personally incurred no reimbursable costs in pursuit of her
claim. Respondent has no objection to the amount requested for attorneys’ fees
and costs.

        After reviewing the request, the Court awards the following:

           A lump sum of $26,525.00 in the form of a check made payable to
           petitioner and petitioner’s attorney, Van Cott & Talamante, PLLC,
           for attorneys’ fees and other litigation costs available under 42
           U.S.C. § 300aa-15(e).

      The Court thanks the parties for their cooperative efforts in resolving this
matter. The Clerk shall enter judgment accordingly.

        Any questions may be directed to my law clerk, Dan Hoffman, at (202) 357-
6360.

        IT IS SO ORDERED.

                                              s/Christian J. Moran
                                              Christian J. Moran
                                              Special Master


                                          2